129 Nev., Advance Opinion 32
       IN THE SUPREME COURT OF THE STATE OF NEVADA


MIGUEL JACINTO,                                      No. 59936
Appellant,
vs.
PENNYMAC CORP.; AND CAL-
                                                           FILED
WESTERN RECONVEYANCE                                        MAY 0 2 2013
CORPORATION,
Respondents.



           Appeal from a district court order granting a petition for
judicial review in a Foreclosure Mediation Program matter. Eighth
Judicial District Court, Clark County; Donald M. Mosley, Judge.
           Affirmed.

Law Offices of Mitchell Posin, Chtd., and Mitchell Posin, Las Vegas,
for Appellant.

Pite Duncan, LLP, and Gregg A. Hubley and K. Alexandra Cavin, Las
Vegas,
for Respondents.



BEFORE GIBBONS, DOUGLAS and SAITTA, JJ.

                                OPINION


By the Court, DOUGLAS, J.:
            In this appeal, we address whether a homeowner whose
petition for judicial review in a Foreclosure Mediation Program (FMP)
matter was granted, but whose request for a judicially imposed loan
modification was denied, is an aggrieved party with standing to appeal the
amount and nature of sanctions. We conclude that when the district court


                                                               1       2   )   1. -)
                grants a homeowner's petition for judicial review, the homeowner may
                appeal from that final determination under NRAP 3A(b)(1) and challenge
                the nature and amount of sanctions imposed, if the type or amount of
                sanctions imposed adversely and substantially affects the homeowner to
                the extent that the homeowner is aggrieved as contemplated under NRAP
                3A(a). In this case, the homeowner was awarded monetary sanctions but
                his request for a judicially imposed loan modification was denied. Because
                the homeowner was denied the loan modification, the order adversely and
                substantially affects his property rights, and thus, the homeowner is
                aggrieved by the district court's order. He therefore has standing to
                challenge the order on appeal. Nevertheless, because we conclude that the
                district court acted within its discretion in determining sanctions, we
                affirm.
                                 FACTS AND PROCEDURAL HISTORY
                             Appellant Miguel Jacinto attended a first FMP mediation with
                Citimortgage, during which the parties reached an agreement to attempt a
                Home Affordable Modification Program (HAMP) loan modification based
                on Jacinto's prequalification for a modification. Pursuant to that
                agreement, Jacinto submitted financial documents for assessment.
                Citimortgage then sent Jacinto a letter stating that he could not be
                approved for a HAMP modification. After being denied the HAMP
                modification, Jacinto filed a petition for judicial review and sought
                sanctions against Citimortgage for failing to mediate in good faith. The
                district court ordered a second mediation but declined to impose additional
                sanctions.
                             Respondent PennyMac Corp. subsequently obtained beneficial
                interest in the deed of trust and promissory note through an assignment

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
executed in its favor and recorded. Thus, PennyMac attended the second
mediation, as it was now the beneficiary of the deed of trust." At the
second mediation, the mediator determined that PennyMac failed to bring
the promissory note, deed of trust, and a Broker's Price Opinion to the
mediation. The mediator's statement further reported that PennyMac's
representative lacked authority to negotiate.
            Jacinto filed a second petition for judicial review, requesting
monetary sanctions, attorney fees, and a judicially imposed loan
modification. The district court granted the petition for judicial review
and imposed monetary sanctions against PennyMac in the amount of the
attorney fees sought by Jacinto. The district court declined to impose a
loan modification or any additional monetary sanctions beyond the
attorney fees. This appeal followed.
                               DISCUSSION
Standing
            Before reaching the merits of this appeal, we must first
address whether Jacinto has standing to appeal the district court's choice
of sanctions imposed against PennyMac. Jacinto appeals from a final,
appealable order granting his petition for judicial review. NRAP 3A(b)(1).
PennyMac, however, contends that Jacinto is not an aggrieved party
because the district court granted the petition for judicial review.
            A party has the right to appeal when the party is aggrieved by
a final, appealable judgment or order. NRAP 3A(a), (b); Valley Bank v.


      'Respondent Cal-Western Reconveyance Corporation is the deed of
trust trustee and did not attend the mediation. Our reference to
PennyMac in this opinion includes Cal-Western.




                                       3
                Ginsburg, 110 Nev. 440, 446, 874 P.2d 729, 734 (1994). An order granting
                or denying a petition for judicial review in an FMP matter is an
                appealable final judgment if it fully and finally resolves the matters as
                between all parties. See Leyva v. Nat'l Default Servicing Corp., 127 Nev.
                         n.3, 255 P.3d 1275, 1277 n.3 (2011) (resolving an appeal from a
                denial of a petition for judicial review). To be aggrieved, a party must be
                adversely and substantially affected by the challenged judgment.   Webb ex
                rel. Webb v. Clark Cnty. Sch. Dist., 125 Nev. 611, 617, 218 P.3d 1239, 1244
                (2009). In other words, a party is aggrieved when a judgment causes a
                "substantial grievance," such as the denial of some personal or property
                right. Id. (internal quotations omitted).
                            Here, Jacinto is aggrieved by the district court order because
                the district court declined to modify Jacinto's home loan or to impose
                monetary sanctions beyond attorney fees. In creating the Foreclosure
                Mediation Program, the Nevada Legislature expressly created a right to
                seek a judicially imposed home loan modification. NRS 107.086(5). Thus,
                although Jacinto's petition for judicial review was granted, we conclude
                that the denial of his loan modification request adversely and
                substantially affected his property rights such that he was aggrieved by
                the district court's decision regarding the imposition of sanctions. NRAP
                3A(a), Webb, 125 Nev. at 617, 218 P.3d at 1244. Accordingly, Jacinto has
                standing to appeal from the order granting judicial review to challenge the
                amount and nature of the sanctions imposed against respondents.
                Sanctions
                            As to the merits of his appeal, Jacinto argues that the
                monetary sanctions imposed by the district court were insufficient, and he
                requests that this matter be remanded with instructions to impose a

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                judicial loan modification and to award additional monetary sanctions.
                PennyMac argues that any document-production errors on its part were
                inadvertent, that Jacinto was not prejudiced by PennyMac's decision not
                to offer a loan modification, and that it attempted to mitigate its failure to
                provide the proper documents by completing a loan modification review for
                Jacinto. For these reasons, PennyMac contends that the district court
                acted within its sound discretion in awarding Jacinto $3,500 in monetary
                damages, the amount of the attorney fees incurred in the second
                mediation and the petition for judicial review proceedings.
                            In reviewing a district court order granting or denying judicial
                review in an FMP matter, this court gives deference to a district court's
                factual determinations and examines its legal determinations de novo.
                Edelstein v. Bank of New York Mellon,      128 Nev.      „ 286 P.3d 249,
                260 (2012). A deed of trust beneficiary seeking an FMP certificate must
                attend the mediation, participate in good faith, bring the required
                documents, and if attending through a representative, the representative
                must have authority to modify the loan or have access at all times to such
                a person. NRS 107.086(4), (5); Leyva, 127 Nev. at       , 255 P.3d at 1279. If
                the district court finds noncompliance with these requirements, the bare
                minimum sanction is that an FMP certificate must not issue. Holt v. Reg'l
                Tr. Servs. Corp., 127 Nev.             , 266 P.3d 602, 607 (2011). In the
                absence of factual or legal error, the choice of any further sanctions in
                addition to withholding the FMP certificate is committed to the district
                court's sound discretion. Pasillas v. HSBC Bank USA, 127 Nev.
                255 P.3d 1281, 1287 (2011).
                            In Pasillas, we set forth a nonexhaustive list of factors for the
                district court to consider in weighing the appropriate sanctions to impose

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
when a party has violated the FMP requirements. 127 Nev. at           , 255
P.3d at 1287. Relevant to this matter is "whether the violations were
intentional, the amount of prejudice to the nonviolating party, and the
violating party's willingness to mitigate any harm by continuing
meaningful negotiation."      Id.   Here, the district court found that
PennyMac violated NRS 107.086(4) by failing to bring certified copies of
the promissory note and deed of trust, although it did provide noncertified
copies, and the district court found that PennyMac failed to provide an
appraisal, violating FMR 11's document-production requirements. The
court further concluded, consistent with the mediator's findings, that
PennyMac's representative lacked sufficient authority to negotiate a
modification. The district court found that PennyMac was a flagrant
violator of the document-production requirements, and concluded that
PennyMac had participated in the FMP process in bad faith. It therefore
granted Jacinto's petition for judicial review, denied an FMP certificate,
and imposed additional sanctions of $3,500, which represented the
attorney fees incurred by Jacinto for the second mediation and hearing on
the petition for judicial review, but the district court denied Jacinto's
request for a loan modification.
            Having reviewed the record and considered the parties'
arguments, we conclude that the district court made sufficient findings
and conclusions, it properly considered the nonexhaustive Pasillas factors,
and it acted within its sound discretion in determining the amount and
nature of sanctions. Pasillas, 127 Nev. at , 255 P.3d at 1286-87. The
district court found that PennyMac acted in bad faith and violated the
document-production requirements. Based on those findings, it ordered
the FMP certificate withheld as required, but it also imposed monetary



                                     6
                    sanctions against PennyMac, thus imposing more than the minimum
                    sanction. Holt, 127 Nev. at , 266 P.3d at 607. We perceive no abuse of
                    discretion with regard to the district court's decision to decline Jacinto's
                    request for the imposition of a loan modification or with regard to the
                    amount of monetary sanctions imposed against PennyMac.         Pasillas, 127
                    Nev. at , 255 P.3d at 1286-87.
                                                  CONCLUSION
                                Because the district court's order granting judicial review
                    denied Jacinto's request for a loan modification, Jacinto is an aggrieved
                    party with standing to appeal. Nevertheless, there is no basis for
                    reversing the judgment of the district court because the court properly
                    concluded that PennyMac violated NRS 107.086 and exercised its sound
                    discretion in denying an FMP certificate and imposing monetary
                    sanctions. We therefore affirm.




                                                                Douglas




                    Gibbons




SUPREME COURT
        OF
     NEVADA
                                                          7
(0) 1947A    0994